UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:11/30 Date of reporting period: 8/31/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofAugust 31, 2011(Unaudited) DWS Dreman Mid Cap Value Fund Shares Value ($) Common Stocks 100.0% Consumer Discretionary 8.7% Household Durables 1.3% Whirlpool Corp. Leisure Equipment & Products 1.9% Mattel, Inc. (a) Multiline Retail 1.5% Big Lots, Inc.* Specialty Retail 4.0% Best Buy Co., Inc. (a) Staples, Inc. The Gap, Inc. Consumer Staples 7.5% Beverages 1.4% Molson Coors Brewing Co. "B" (a) Food & Staples Retailing 1.3% SUPERVALU, Inc. (a) Food Products 1.2% Dean Foods Co.* Household Products 1.7% Energizer Holdings, Inc.* Tobacco 1.9% Lorillard, Inc. Energy 11.4% Energy Equipment & Services 4.3% Ensco PLC (ADR) McDermott International, Inc.* Transocean Ltd. Oil, Gas & Consumable Fuels 7.1% Arch Coal, Inc. Chesapeake Energy Corp. Nexen, Inc. Ultra Petroleum Corp.* (a) Valero Energy Corp. (a) Financials 23.8% Capital Markets 2.9% Ameriprise Financial, Inc. Apollo Investment Corp. Commercial Banks 4.3% Comerica, Inc. (a) Fifth Third Bancorp. SunTrust Banks, Inc. Consumer Finance 1.5% Discover Financial Services Diversified Financial Services 1.6% The NASDAQ OMX Group, Inc.* Insurance 5.5% Allstate Corp. (a) Axis Capital Holdings Ltd. Hartford Financial Services Group, Inc. Lincoln National Corp. (a) Real Estate Investment Trusts 7.0% Duke Realty Corp. (REIT) Hospitality Properties Trust (REIT) Mack-Cali Realty Corp. (REIT) Senior Housing Properties Trust (REIT) Thrifts & Mortgage Finance 1.0% Hudson City Bancorp., Inc. (a) Health Care 8.6% Biotechnology 1.0% Biogen Idec, Inc.* Health Care Equipment & Supplies 1.5% Zimmer Holdings, Inc.* (a) Health Care Providers & Services 3.0% CIGNA Corp. Omnicare, Inc. Life Sciences Tools & Services 1.6% Agilent Technologies, Inc.* Pharmaceuticals 1.5% Forest Laboratories, Inc.* Industrials 12.6% Aerospace & Defense 2.7% L-3 Communications Holdings, Inc. Northrop Grumman Corp. Commercial Services & Supplies 3.0% Pitney Bowes, Inc. (a) R.R. Donnelley & Sons Co. Construction & Engineering 1.4% URS Corp.* Electrical Equipment 1.2% General Cable Corp.* Machinery 2.7% Ingersoll-Rand PLC Oshkosh Corp.* Road & Rail 1.6% Norfolk Southern Corp. Information Technology 13.7% Communications Equipment 1.5% Harris Corp. (a) Computers & Peripherals 3.1% Lexmark International, Inc. "A"* (a) NCR Corp.* Electronic Equipment, Instruments & Components 1.4% Arrow Electronics, Inc.* IT Services 4.3% Computer Sciences Corp. Fiserv, Inc.* Western Union Co. Software 3.4% Symantec Corp.* Synopsys, Inc.* Materials 7.8% Chemicals 1.6% Agrium, Inc. Containers & Packaging 2.6% Owens-Illinois, Inc.* Rock-Tenn Co. "A" Metals & Mining 3.6% Nucor Corp. Yamana Gold, Inc. Utilities 5.9% Electric Utilities 4.0% American Electric Power Co., Inc. PPL Corp. (a) Multi-Utilities 1.9% Ameren Corp. Total Common Stocks (Cost $192,936,035) Securities Lending Collateral 3.0% Daily Assets Fund Institutional, 0.13% (b) (c) (Cost $5,679,520) Cash Equivalents 0.1% Central Cash Management Fund, 0.09% (b) (Cost $132,291) % of Net Assets Value ($) Total Investment Portfolio (Cost $198,747,846) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $199,079,825.At August 31, 2011, net unrealized depreciation for all securities based on tax cost was $3,773,420.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $21,200,256 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $24,973,676. (a) All or a portion of these securities were on loan.The value of all securities loaned at August 31, 2011 amounted to $5,683,292, which is 3.0% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2011 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
